Citation Nr: 1415302	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of his Department of Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is competent to manage his own funds including the direct receipt of disbursements of VA funds.  He explains that he has a system for managing and budgeting his money independently.  He asserts that his VA psychiatrist agrees and has indicated that he is competent to handle his funds.  

Under VA law, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  There is a presumption in favor of competency. 38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  Id.; see also 38 C.F.R. §3.102. 

In August 2008, the Veteran's VA psychiatrist examined him for the purpose of a special monthly compensation examination.  At that time, the psychiatrist felt that the Veteran was incompetent due to his schizophrenia.  In January 2009, the Veteran was afforded a VA examination by a VA psychologist.  The examiner performed a mental status examination and indicated that the Veteran's Global Assessment of Function was a 37, consistent with some impairment in reality testing or communication.  See 38 C.F.R. § 4.130.  The examiner opined that he was not mentally capable of managing benefit payments in his own interest because he showed episodes of irrational thought, impaired judgment with respect to finances, compulsiveness in spending, and episodes of delusional thoughts.  

In July 2009, the Veteran's psychiatrist indicated that she had interviewed the Veteran, his sister, and his mother.  They agreed that the Veteran was likely competent with respect to his funds.  He had not used alcohol or drugs in years and had only had a relapse of his schizophrenia which was the result of a medication change, and did not result in issues over finances.  He was compliant with his medication and treatment.  He agreed to remain in the residential care program and to have the support of his sister and mother over money decisions.  They all agreed that it would be therapeutically beneficial to give the Veteran control over his money.  In an addendum, the psychiatrist indicated that the Veteran had demonstrated psychiatric stability; however, after discussion with staff, it was indicated that he still had some difficulty over budgeting his current allowance spending and would run out of money before the end of each month.  The psychiatrist suggested that supervised direct pay would be an option if competency status was restored.  In January 2010, the VA psychiatrist again indicated that the Veteran was likely capable of managing his money again with supervision.  It appears that the Veteran's VA psychiatrist indicates that there are limitations on the Veteran's ability to manage his funds since he needs supervision.

Thereafter, VA records reflect that the Veteran planned to develop a log to show that he could manage his own funds.  The records also reflect that the Veteran continues to manifest symptoms of his schizophrenia, including auditory hallucination as well as vague paranoia.  It is unclear if the Veteran has managed his personal funds satisfactorily, as planned.  

A January 2012 field examination indicated that the Veteran handles $400 a month in personal spending money which he spends on eating out, going to the movies, manicures, and pedicures.  However, it was also noted that he did not comprehend the amount of his compensation or the amount of his expenses.  The report noted that the Veteran had "some capacity to handle funds," but ultimately it was indicated that he was incompetent.  

The Board finds that further medical assessment is necessary as there are no medical records post-dating November 2010.  Therefore, the Veteran's medical records which post-date November 2010 should be obtained and he should be reexamined to reassess whether he can contract or manage his own affairs, including disbursement of funds without limitation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Augusta VA Medical Center.

2.  Provide the Veteran with a VA mental health examination by a VA psychiatrist, if possible.  The record, including a copy of this Remand, must be made available to the examiner for review.  All necessary studies and tests should be conducted.  The examiner should record any mental health symptoms throughout the appeal, and offer an opinion as to the Veteran's mental capacity to manage his affairs, including disbursement of VA funds, without limitation.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


